ATTORNEY GRIEVANCE COMMIS SION                      *      IN THE
OF MARYLAND                                         *      COURT OF APPEALS
                                                    *      OF MARYLAND
       Petitioner,                                  rl.

                                                    ,N.



                                                    {r

v.                                                  rl.

                                                   *
ANN O. JARRELL                                     *       Misc. Docket AG
                                                   rF
                                                           No. 70
       Respondent.                                 ,1.


                                                   ,1.
                                                           September Term, 2017
                                                   *

                                           ORDER

       The Court of Appeals of Maryland, having consider the Joint petition of the

Attorney Grievance Commission and Respondent, Ann O. Jerrell, to place Respondent
                                                                                  on

Inactive Status by consent pursuant to Maryland Rule l9-736(c),it is this
                                                                               _ 27th      day

of      March           2018;

       ORDERED, that the Joint Petition be, and           it is hereby GRANTED, and the
Respondent, Ann O. Jarrell, is hereby placed on Inactive Status by consent;
                                                                            and it is further,

       ORDERED, that the Clerk of this Court shall remove the name of Ann
                                                                          O. Jarrell
from the register of attorneys in the court and certifu that fact to the
                                                                         client protection Fund
of the Bar of Maryland and all Clerks of all judicial tribunals in this State
                                                                              in accordance
with Maryland Rule t9-761.



                                                   /s/ Clayton Greene Jr.
                                                   Senior Judge